Citation Nr: 1035435	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-34 898	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 22, 2007, decision by the Board of Veterans' 
Appeals (Board), which denied claims of service connection for 
residuals of a neck injury, bilateral varicose veins and 
disability of the central nervous system, should be revised or 
reversed on the basis of clear and unmistakable error (CUE).

2.  Whether an August 6, 2008, Board decision, which denied an 
application to reopen a claim of service connection for peptic 
ulcer, should be revised or reversed on the basis of CUE. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1956.  This matter comes before the Board by means of a CUE 
motion filed by the Veteran in September 2009.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1953 to February 1956.

2.  In September 2010, the Board received notification that the 
moving party died in June 2010.


CONCLUSIONS OF LAW

1.  Because of the death of the moving party, the Board has no 
jurisdiction to rule on the motion alleging CUE in the May 22, 
2007, Board decision.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2009). 

2.  Because of the death of the moving party, the Board has no 
jurisdiction to rule on the motion alleging CUE in the August 6, 
2008, Board decision.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case served on active duty from February 1953 
to February 1956.  In September 2009, the Veteran filed a CUE 
motion seeking to revise or reverse Board decisions dated May 22, 
2007, and August 6, 2008.

In September 2010, the Board received notification that the 
moving party died in June 2010.  Unfortunately, the moving party 
died prior to the issuance of a ruling on these motions.  As a 
matter of law, a moving party's motion does not survive his or 
her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  These motions have become 
moot by virtue of the death of the moving party and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) 
(West 2002); 38 C.F.R. §§ 20.1401(b) (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of these motions or to any derivative motions filed 
by a survivor of the moving party.  38 C.F.R. § 20.1106 (2009).


ORDER

The motions are dismissed.



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



